KELTON, Senior Judge,
concurring and dissenting.
I respectfully concur in the majority’s vacation of the Board’s order but dissent from the broad scope of the remand order. I believe that the Department properly relied upon an 85% average occupancy rate projection in addition to evidence relating to the waiting periods at existing facilities and the cost and quality of the proposed services in evaluating Continental’s CON application. Therefore, I do not believe that any “further evaluation” or “additional analysis” is necessary. However, because the record shows that Mechaniesburg had an insufficient opportunity to evaluate the July 20, 1992 survey relied upon by the Department in projecting an 85% average occupancy rate, I would vacate the Board’s decision and remand this case for the limited purpose of permitting the parties to challenge or defend the July 20,1992 survey, directing the Board to reconsider its order after hearing the challenge to that evidence.
SHP Requirements
I agree with the majority’s determination that the Department had the discretion to project the 85% average occupancy rate criterion to the time when the proposed services will become available. However, I disagree with the majority that to evaluate need in this case, the Department must additionally apply the need methodologies set forth in the SHP.
First, the SHP contains no mandatory terms requiring the Department to apply any or all of the specific need methodologies contained therein. Second, although the Department primarily relied upon the projected increase in determining need, the Department did not base its decision solely on that criterion. Consistent with the SHP, which provides that rehabilitation services should be accessible within a reasonable waiting time and that rehabilitation services “should also be financially accessible to all persons in need” (1503a-04a), the Department also considered problems of access to existing facilities, including evidence of lengthy waiting periods. (R.R. at 1430a-31a.) Further, in reaching its decision, the Department considered the cost and quality of the available services as compared to the cost and quality of the proposed services. (R.R. at 1455a-56a.) Therefore, I believe that in considering problems of access, cost, quality, and the projected increase in occupancy rates in the region, the Department properly exercised its discretion in evaluating Continental’s CON application in this case.
Due Process
Although I believe that the Department applied criteria consistent with the SHP in evaluating Continental’s application, I believe *378that the Department failed to give Mechan-icsburg a reasonable opportunity to challenge critical evidence relied upon by the Department in reaching its decision. The record shows that, in projecting an increase in average occupancy rate, the Department relied upon a survey of facilities in the region, compiled by Mr. Means. The Department placed the survey in the case file on July 20, 1992.1 Mr. Chenosky issued his staff report recommending approval of Continental’s proposal on July 24, 1992, which the Department granted on July 27, 1992. Mechanicsburg, thus, had four days in which to meet and rebut the data contained in a survey which had taken Mr. Means several weeks to compile.
We have long held that a party to an administrative proceeding cannot be deprived of its interest without due process of law. Department of Health v. Rehab Hospital Services Corp., 127 Pa.Commonwealth Ct. 185, 561 A.2d 342 (1989), petition for allowance of appeal denied, 525 Pa. 607, 575 A.2d 571 (1990). Due process requires a reasonable opportunity to meet and rebut evidence used by an administrative agency. Soja v. Pennsylvania State Police, 500 Pa. 188, 455 A.2d 613 (1982). The determination of what constitutes a denial of due process depends upon the nature and circumstances of the case at hand. Kentucky Fried Chicken v. Unemployment Compensation Board of Review, 10 Pa.Commonwealth Ct. 90, 309 A.2d 165 (1973).
Particularly in view of alleged defects in the survey, including Mr. Means’ acknowledgment that, because of an error which he perceived in the data, he adjusted the occupancy rate for one hospital from 41.8% to 86% (R.R. at 1363a-65a), I would vacate and remand this case to allow Mechanicsburg additional opportunity to challenge, and the Department or Continental to defend, the data contained in the July 20, 1992 survey.

. The record shows that, after a public hearing in January 1992, Continental granted the Department several extensions to allow the Department to complete its review of the application. Although Mechanicsburg implies that the record was to be closed on July 17, 1992, Continental agreed to allow the Department to defer its decision until July 24, 1992. (R.R. at 966a.)